In an action by an infant to recover damages for personal injuries and by his father for medical expenses and loss of services, the appeal is from an order denying a motion to dismiss the complaint for lack of prosecution in that the case was not noticed for more than two years after joinder of issue, on condition that the ease be noticed for the next term of court. Order affirmed, without costs. No prejudice to appellants was shown to have resulted from the delay. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.